Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 30, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  146047-8(47)(49)                                                                                         Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  DEBRA L. HAGERTY, Personal                                                                                          Justices
  Representative of the ESTATE OF DEBRA
  LOUISE HAGERTY-KRAEMER,
               Plaintiff-Appellee,
  v                                                                 SC: 146047-8
                                                                    COA: 304369, 304439
                                                                    Manistee CC: 10-014081-NI
  BOARD OF MANISTEE COUNTY
  ROAD COMMISSIONERS,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the motion for leave to file a brief amicus curiae is
  GRANTED. The motion for reconsideration of this Court’s February 6, 2013 order is
  considered, and it is DENIED, because it does not appear that the order was entered
  erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 30, 2013
         d0722
                                                                               Clerk